DETAILED ACTION
The Amendment filed January 19, 2021, and the information disclosure statement (IDS) filed October 23, 2020, November 24, 2020 and January 19, 2021 have been entered. Claims 1-23 are pending. Claims 1, 7, 15 and 19 are independent.

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant claims a semiconductor memory device (e.g., CAM) and methods for determining extremum numerical values.
Regarding independent claims 1, 7, 15 and 19, the major difference in the claims not found in the prior art, along with the other claimed features, is that an apparatus and methods thereof comprising first / second stacks comprising a plurality of content addressable memory (CAM) cells and peripheral circuits comprising first /second accumulator circuits to provide their accumulator bits, respectively, and control logic circuit, wherein the value of a respective one of the plurality of accumulator signals is changed from a first level to a second level when the comparison bit does not match the stored bit and when the comparison bit matched at least one file of the CAM stack where the accumulator signal is at the first level; and determining which of the plurality of tiles contains an extremum value based on the values of the plurality of accumulator signals; wherein the first accumulator circuit and the second accumulator circuit are each configured to change a state of the respective first and the second accumulator bit based on a comparison of the first and the second numerical values to the comparison bits, wherein the control logic circuit is further configured to determine an extremum value between the first numerical value and the second numerical value based on the first and the second accumulator bit; wherein the plurality of accumulator circuits are configured to store an accumulator bit associated with the count value: and a control logic circuit configured to provide a sequence of comparison bits to the plurality of files, w herein the plurality of accumulator circuits are each configured to change a state of the respective accumulator bit based on a comparison of the associated count value to the comparison bits, wherein the control logic circuit is further configured to determine an extremum value of the count values in the plurality of files based on the associated accumulator bits over the prior art.
Claims 2-6, 8-14, 16-18 and 20-23 are allowed due to claim dependency.
Further, new search was performed based on the amended claims 1-23 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825